Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation “the first axial end”, for consistency this should read “the axial end” or claim 11 should read “a first axial end” in line 18.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-11, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al (US Patent No. 9,314,557) in view of Ramdane et al (US PGPub No. 2014/0023534).

Ricci teaches:




    PNG
    media_image1.png
    890
    652
    media_image1.png
    Greyscale


Ricci teaches that the axial positioning magnet and push/pull magnets are located on the second axial end of the motor (near the impeller) rather than on the first axial end;

However, Ramdane teaches a pump (FIG. 1-3) including a stator (32), a rotor (31), radial magnetic bearings (40, 50), and axial positioning magnetic bearings (60); wherein the axial magnetic bearings (60) are positioned alternatively at an axial end of the pump in common with an impeller (FIG. 1) and an axial end of the motor opposite the impeller (FIG. 2);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to locate the axial positioning bearing of Ricci at various 



Ricci further teaches:

limitations from claim 2, further comprising an electronic controller (see C. 8 Lines 1-14 and Lines 19-20 teaching electronics external to the pump interacting with the voice coils to enact a control);

limitations from claim 3, wherein the electronic controller monitors an electrical current used by the at least one axial positioning magnet (C. 8 Lines 15-25);

limitations from claim 6, further comprising a fluid pathway (39) between the rotor and the stator;

limitations from claim 7, further comprising a housing positioned between the rotor and the stator isolating the rotor from the stator and defining the fluid pathway (39) between the housing and the rotor (see annotated FIG. 8 below);

    PNG
    media_image2.png
    454
    576
    media_image2.png
    Greyscale



limitations from claim 9, further comprising a lift magnet (121b or 121c) positioned on a radial side of the stator, wherein the lift magnet is configured to induce a load on the rotor that changes as a radial distance between the rotor and the lift magnet changes (C. 7 Lines 54-56 for example, wherein the magnets 121b-c and 68b-c form a spring force on the rotor between one another which will necessarily change magnitude as the distance between the magnets changes and the magnetic forces interact);

limitations from claim 10, wherein the lift magnet is a permanent magnet (C. 7 Lines 35-40);

limitations from claim 11, a pump assembly comprising: an electric motor (124) comprising: a rotor (60) configured to rotate relative to a stator (81, 125-127), wherein an drive magnet (see iron 125 and windings 126 forming an electromagnet) in the stator is configured to impart a rotational force on a permanent magnet (70) in the rotor (C. 7 Lines 12-34); at least two magnetic bearings (121a-d, 68a-d) positioned on opposing axial ends of the drive magnet 


    PNG
    media_image3.png
    890
    677
    media_image3.png
    Greyscale


Ricci teaches that the axial positioning magnet and push/pull magnets are located on the second axial end of the motor (near the impeller) rather than on the first axial end;

However, Ramdane teaches a pump (FIG. 1-3) including a stator (32), a rotor (31), radial magnetic bearings (40, 50), and axial positioning magnetic bearings (60); wherein the axial magnetic bearings (60) are positioned alternatively at an axial end of the pump in common with an impeller (FIG. 1) and an end of the motor opposite the impeller (FIG. 2);



limitations from claim 14, further comprising a stator sleeve positioned between the stator and the rotor (see FIG. 8 as annotated below);

    PNG
    media_image4.png
    454
    576
    media_image4.png
    Greyscale




limitations from claim 17, wherein the position sensor (135-136) is chosen from a magnetic proximity sensor (see C. 12 Lines 42-45 “Eddy Current Sensor), a hall sensor, an ultrasonic sensor, an inductive sensor, a laser sensor, a photo sensor, a capacitive sensor, and an infrared sensor;





Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al (US Patent No. 9,314,557) in view of Ramdane et al (US PGPub No. 2014/0023534) as applied to claims 1, 6-7, 11, and 14 above, and in further view of JP 8-159075 (herein Yoichi).

A machine translated copy of Yoichi was provided by applicant on 05/21/2021 and has been relied upon herein.

Ricci teaches a housing/sleeve separating the stator components and the rotor components, but does not teach raised or recess surface patterns on the housing/sleeve;

However, Yoichi teaches a rotary pump (FIG. 1) having a stator (22-23) and a rotor (12-13), and a sleeve (24) between the stator and rotor; wherein the sleeve is provided with a pattern of recesses/raised portions (27) on it surface (see FIG. 2-3; paragraph 16);







Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al (US Patent No. 9,314,557) in view of Ramdane et al (US PGPub No. 2014/0023534) as applied to claims 1-3 above, and in further view of Biddick et al (US PGPub No. 2019/00856671).

Ricci teaches that the axial positioning magnet (129a-b) uses adjustable power supplied to the magnets to maintain an axial rotor position relative to the stator (C. 8 Lines 1-40), but is silent as to a particular current supplied to the mechanism;

However, Biddick teaches a thrust bearing for a rotary pump (paragraph 29), wherein a current supplied to the thrust bearing is maintained at a range of 12 amps or less (see paragraph 65);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to control the current supplied to the axial bearing of Ricci to a certain value range, such as 12 amps or less taught by Biddick, in order to maintain an optimal working load range (see paragraph 65 of Biddick);



Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 12 requires a fluid pathway through the rotor to transfer fluid from one end of the rotor to the other. The closest prior art to Ricci does not teach such a pathway through the rotor 60. Further, there is no motivation to provide such a passage as the passage 39 is already provided for fluid flow; additionally it is generally known in blood pumps that reducing unnecessary obstructions/tangents for blood flow is desired to avoid stagnation.


Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
Applicant has amended claims 1 and 11 to include limitations requiring the push/pull magnets to be offset from the at least one axial positioning magnet. Applicant argues that Ricci teaches push/pull magnets 71-73 that are not axially aligned with axial positioning magnets 129a-b (see page 8 of applicant’s response). The examiner respectfully disagrees.
The examiner has presented an annotated version of FIG. 5 in the current rejection of claims 1 and 11, which is reproduced below. The examiner contends that the individual magnets 71-73 can each be treated as a push pull magnet, and as can be .


    PNG
    media_image3.png
    890
    677
    media_image3.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746